Exhibit 10.6
 
BERKSHIRE HILLS BANCORP, INC.
 
BERKSHIRE BANK
 
AMENDED AND RESTATED THREE YEAR
 
CHANGE IN CONTROL AGREEMENT
 
This Amended and Restated Three Year Change in Control Agreement (the
“Agreement”) is made effective as of October 1, 2008, by and among Berkshire
Hills Bancorp, Inc. (the “Company”), a corporation organized under the laws of
the State of Delaware, and its wholly-owned subsidiary, Berkshire Bank (the
“Bank”), a state chartered savings Bank with its principal administrative
offices at 24 North Street, Pittsfield, Massachusetts 01201, and Linda A.
Johnston  (“Executive”).
 
WHEREAS, the Company and the Executive are currently parties to a three year
change in control agreement and the Bank and the Executive are currently parties
to a three year change in control agreement, each originally entered into as of
October 22,  2003 (the “Original Agreements”); and
 
WHEREAS, the Company and the Bank (collectively, the “Employers”) desire to
consolidate the Original Agreements such that the terms and conditions of the
Original Agreements will be provided solely under this Agreement; and
 
WHEREAS, the Employers and the Executive desire to amend and restate the
Original Agreements in order to make changes to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
issued thereunder in April 2007;
 
WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth and has agreed to such changes; and
 
WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and
 
WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to do so, the parties
desire to specify the severance benefits which shall be due the Executive in the
event that her employment with the Employers is terminated under specified
circumstances; and
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereto
agree as follows:
 
1.           TERM OF AGREEMENT.
 
The period of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter.  Commencing on the first anniversary date of this
Agreement, and continuing on each anniversary thereafter, the disinterested
members of the Board of Directors of the Employers (the “Board”) may act to
extend the term of this Agreement for an additional year, such that the
remaining term of this Agreement will  be three years, unless the Executive
elects not to extend the term of this Agreement by giving written notice to the
Employers, in which case the term of this Agreement will expire on the third
anniversary of this Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.           CHANGE IN CONTROL.
 
(a)           If the Executive’s employment by the Employers shall be terminated
upon the occurrence of or subsequent to a Change in Control (as defined in
Section 2(e) of this Agreement) and during the term of this Agreement by (i) the
Employers for other than Cause (as defined in Section 2(f) of this Agreement) or
(ii) the Executive for Good Reason (as defined in Section 2(b) of this
Agreement), then the Employers shall pay to the Executive the cash severance and
benefits provided in Section 3 of this Agreement.
 
(b)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on the following:
 
(i) (1) a material diminution in the Executive’s annual compensation or benefits
as in effect immediately prior to the date of the Change in Control or as the
same may be increased from time to time thereafter, (2) a material diminution in
the Executive’s authority, duties or responsibilities as in effect immediately
prior to the Change in Control, or (3) a material diminution in the authority,
duties or responsibilities of the officer (as in effect immediately prior to the
date of the Change in Control) to whom the Executive is required to report,
 
(ii) any material breach of this Agreement by the Employer, or
 
(iii) any relocation of Executive’s principal place of employment by more than
25 miles from its location immediately prior to a Change in Control;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.
 
(c)           Superior Reason.  Notwithstanding Section 2(b) of this Agreement,
in the event, however, that the Chief Executive Officer of the Employers
immediately prior to the Change in Control is the Chief Executive Officer of the
resulting entity with similar responsibilities and duties and Executive’s
position with the resulting entity does not result in: (A) a material diminution
in Executive’s annual compensation or benefits as in effect immediately prior to
the Change in Control, (B) a material change in work schedule (e.g., from full
time to part time or to materially more than previously required without a
commensurate increase in compensation) or (C) a relocation of her principal
place of employment by more than fifty (50) miles (a “Superior Reason”), then
Executive may not voluntarily terminate her employment for Good Reason during
the one-year period following the Change in Control and receive any payments or
benefits under this Agreement. For the avoidance of doubt, with respect to the
immediately foregoing limitation on voluntary termination, if the Executive’s
reason to terminate is a Superior Reason, Executive may follow the procedure in
Section 2(b) and terminate immediately following the cure period (assuming the
Superior Reason has not been cured).  However, if the reason to terminate,
occurring at any time during the one-year period set forth herein, is a Good
Reason but not a Superior Reason, the Executive may provide the notice of Good
Reason within the time specified in Section 2(b) hereof, and the Executive may
voluntarily terminate employment in accordance with this Section 2(c) effective
upon the expiration of the remainder of said one-year period, and only during a
period of 30 days thereafter (e.g., in the 13 month following a Change in
Control) assuming the Good Reason has not been cured by the Employers. If one of
the events described in Section 2(b) occurs more than one year following the
date of the Change in Control, but during the remaining term of the Agreement,
then the Executive may terminate her employment in accordance with Section 2(b)
of this Agreement, notwithstanding this Section 2(c).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, the Executive may consent in writing to any demotion, loss, reduction
or relocation and waive her ability to voluntarily terminate her employment for
Good Reason. The effect of any written consent of the Executive under this
Section 2(d) shall be strictly limited to the terms specified in such written
consent.
 
(e)           For purposes of this Agreement, a “Change in Control” of the Bank
or Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 5.01of the current report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”); or (ii) results in a Change in Control of the
Bank or the Company within the meaning of the Bank Change in Control Act and the
Rules and Regulations promulgated by the Federal Deposit Insurance Corporation
(“FDIC”) at 12 C.F.R. § 303.4(a) with respect to the Bank and the Board of
Governors of the Federal Reserve System (“FRB”) at 12 C.F.R. § 225.41(b) with
respect to the Company, as in effect on the date hereof; or (iii) results in a
Change in Control of the Bank or Company within the meaning of the Home Owners
Loan Act, as amended (“HOLA”), and the applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or
(iv) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Bank or the Company representing 20% or more of the Bank’s or the Company’s
outstanding securities except for any securities of the Bank purchased by the
Company in connection with the conversion of the Bank to the stock form and any
securities purchased by any tax-qualified employee benefit plan of the Bank; or
(B) individuals who constitute the Board of Directors on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters (3/4) of
the directors comprising the Incumbent Board, or whose nomination for election
by the Company’s stockholders was approved by the same Nominating Committee
serving under an Incumbent Board, shall be, for purposes of this clause (B),
considered as though he were a member of the Incumbent Board; or (C) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction occurs in which the
Bank or Company is not the resulting entity; or (D) solicitations of
shareholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Company shall be distributed; or (E) a tender offer is made for 20% or more of
the voting securities of the Bank or the Company.
 
(f)           The Executive shall not have the right to receive termination
benefits pursuant to Section 3 of this Agreement upon Termination for Cause. The
term “Termination for Cause” shall mean termination because of: (i) the
Executive’s personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order or material breach of any provision of
this Agreement which results in a material loss to the Employers, or (ii) the
Executive’s conviction of a crime or act involving moral turpitude or a final
judgment rendered against the Executive based upon actions of the Executive
which involve moral turpitude. For the purposes of this Section, no act, or the
failure to act, on the Executive’s part shall be “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interests of the Employers or their
affiliates.  Notwithstanding the foregoing, the Executive shall not be deemed to
have been Terminated for Cause unless and until there shall have been delivered
to her a Notice of Termination which shall include a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the members of
the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, the Executive was guilty of conduct justifying Termination for
Cause and specifying the particulars thereof in detail. The Executive shall not
have the right to receive compensation or other benefits for any period after
Termination for Cause. During the period beginning on the date of the Notice of
Termination for Cause pursuant to Section 5 of this Agreement through the Date
of Termination, stock options granted to the Executive under any stock option
plan shall not be exercisable nor shall any unvested stock awards granted to the
Executive under any stock-based incentive plan of the Employers or any
subsidiary or affiliate thereof vest. At the Date of Termination, such stock
options and such unvested stock awards shall become null and void and shall not
be exercisable by or delivered to the Executive at any time subsequent to such
Date of Termination for Cause.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.           TERMINATION BENEFITS.
 
(a)           Upon the occurrence of a Change in Control, followed at any time
during the term of this Agreement by the involuntary termination of the
Executive’s employment (other than for Termination for Cause or death), or by
the Executive for Good Reason, the Employers shall:
 
(i) pay the Executive, or in the event of her subsequent death, her beneficiary
or beneficiaries, or her estate, as the case may be, a lump sum payment within
thirty (30) days of the Date of Termination an amount equal to three (3) times
the Executive’s average annual compensation for the five most recent taxable
years that the Executive has been employed by the Employers or such lesser
number of years in the event that the Executive shall have been employed by the
Employers for less than five years. For this purpose, annual compensation shall
include base salary and any other taxable income, including, but not limited to,
amounts related to the granting, vesting or exercise of restricted stock or
stock option awards, commissions, bonuses, pension and profit sharing plan
contributions or benefits (whether or not taxable), severance payments,
retirement benefits, and fringe benefits paid or to be paid to the Executive or
paid for the Executive’s benefit during any such year; and
 
(ii)           cause to be continued life insurance and non-taxable medical,
dental and disability coverage substantially identical to the coverage
maintained by the Employers for the Executive prior to her Date of Termination,
except to the extent such coverage may be changed in its application to all
employees on a nondiscriminatory basis. Such coverage and payments shall cease
upon the expiration of thirty-six (36) full calendar months from the Date of
Termination.
 
(b)           Notwithstanding the foregoing, to the extent required to avoid
penalties under Section 409A of the Code, the cash severance payable under
Section 3 of this Agreement shall be delayed until the first day of the seventh
month following the Executive’s Date of Termination.
 
(c)           For purposes of this Agreement, a “termination of employment”
shall mean a “Separation from Service” as defined in Section 409A of the Code
and the regulations promulgated thereunder, such that the Employers and the
Executive reasonably anticipate that the level of bona fide services the
Executive would perform after a termination of employment would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) over
the immediately preceding thirty-six (36) month period.
 
4.           EXCESS PARACHUTE PAYMENT PROVISIONS.
 
(a)           In the event it shall be determined that any payment, benefit or
distribution made or provided by the Employers to or for the benefit of
Executive (whether made or provided pursuant to the terms of this Agreement or
otherwise) (each referred to herein as a “Payment”), would be subject to an
excise tax under Sections 280G and 4999 of the Code, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
 
(b)           Determination of Gross-Up Payment.  Subject to the provisions of
Section 4(c), all determinations required to be made under this Section 4,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm reasonably
acceptable to the Company as may be designated by Executive (the “Accounting
Firm”) which shall provide detailed supporting calculations to the Company and
Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any Gross-Up Payment, as determined pursuant to this Section 4,
shall be paid solely by the Company to Executive within five business days of
the later of (i) the due date for the payment of any Excise Tax, or (ii) the
receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code, at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
a Gross-Up Payment will not have been made by the Company which should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 4(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Treatment of Claims.  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require a Gross-Up Payment to be made.  Such notification shall be given as soon
as practicable, but no later than ten business days, after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or any shorter
period ending on the date that payment of taxes with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
this period that it desires to contest such claim, Executive shall:
 
(i)          give the Company any information reasonably requested by the
Company relating to such claim;
 
(ii)         take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
 
(iii)        cooperate with the Company in good faith in order to effectively
contest such claim; and
 
(iv)       permit the Company to participate in any proceeding relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or related taxes, interest or penalties
imposes as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 4(c),
the Company shall control all proceedings taken in connection with such contest
and, at its option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority with respect to
such claim and may, at its option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible
manner.  Further, Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs Executive to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to Executive, on an
interest-free basis (including interest or penalties with respect
thereto).  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issues raised by the Internal Revenue Service or any other taxing authority.
 
(d)           Adjustments to the Gross-Up Payment.  If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section 4(c),
Executive becomes entitled to receive any refund with respect to such claim,
Executive shall (subject to the Company’s compliance with the requirements of
Section 4(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after applicable taxes).  If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Section 4(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and such denial of refund occurs prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.           NOTICE OF TERMINATION.
 
(a)           Any purported termination by the Employers or by Executive in
connection with a Change in Control shall be communicated by a Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which indicates the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the instance of Termination for Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given);
provided, however, that if a dispute regarding the Executive’s termination
exists, the “Date of Termination” shall be determined in accordance with Section
5(c) of this Agreement.
 
(c)           If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event that the Executive is terminated for reasons other than
Termination for Cause, the Employers will continue to pay Executive the payments
and benefits due under this Agreement in effect when the notice giving rise to
the dispute was given (including, but not limited to, her annual salary) until
the earlier of: (i) the resolution of the dispute in accordance with this
Agreement; or (ii) the expiration of the remaining term of this Agreement as
determined as of the Date of Termination.
 
6.           SOURCE OF PAYMENTS.
 
It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank or
the Company, as appropriate, and there shall be no duplication of payments.
Further, the Company guarantees such payments and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits due from
the Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.  Notwithstanding the foregoing, any
Gross-Up Payment pursuant to Section 6 shall be timely paid in cash or check
solely from the general funds of the Company.
 
7.           EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Employers and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to her without reference to this Agreement.
 
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Employers or shall impose on the Employers any obligation to
employ or retain Executive in its employ for any period.
 
8.           NON-COMPETITION AND NON-DISCLOSURE.
 
(a)           For a period of one (1) year following the payment of termination
benefits to Executive under this agreement, Executive agrees not to compete with
the Employers or their affiliates in any city, town or county in which
Executive’s normal business office is located and the Employers or their
affiliates have an office or has filed an application for regulatory approval to
establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board of
Directors. Executive agrees that during such one (1) year period and within said
cities, towns and counties, Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Employers. The parties hereto, recognizing that irreparable injury will
result to the Employers, their business and property in the event of Executive’s
breach of this Section 8(a), agree that in the event of any such breach by
Executive, the Employers will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by
Executive, Executive’s partners, agents, servants, employees and all persons
acting for or under the direction of Executive. Executive represents and admits
that, in the event of the termination of her employment following a Change in
Control, Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines and/or of a different
nature than the Employers, and that the enforcement of a remedy by way of
injunction will not prevent Executive from earning a livelihood. Nothing herein
will be construed as prohibiting the Employers from pursuing any other remedies
available for such breach or threatened breach, including the recovery of
damages from Executive.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)           Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Employers, as it
may exist from time to time, is a valuable, special and unique asset of the
business of the Employers. Executive will not, during or after the term of her
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Employers or their affiliates to any person, firm,
corporation, or other entity for any reason or purpose whatsoever, unless
expressly authorized by the Board of Directors or required by law.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Employers or
their affiliates. In the event of a breach or threatened breach by Executive of
the provisions of this Section 8, the Employers will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Employers or their affiliates or from rendering any services to any person,
firm, corporation or other entity to whom such knowledge, in whole or in part,
has been disclosed or is threatened to be disclosed.  Nothing herein will be
construed as prohibiting the Employers from pursuing other remedies available
for such breach or threatened breach, including the recovery of damages from
Executive.
 
9.           NO ATTACHMENT.
 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Employers and their respective successors and assigns.
 
10.          MODIFICATION AND WAIVER.
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
11.          REQUIRED REGULATORY PROVISIONS.
 
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any rules
and regulations promulgated thereunder, including 12 C.F.R. Part 359.
 
12.          SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
13.          HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
14.          GOVERNING LAW.
 
The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts.
 
 15.         ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Employers’ main office, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
16.          PAYMENT OF COSTS AND LEGAL FEES.
 
All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Employers if Executive is successful with respect to
such dispute or question of interpretation pursuant to a legal judgment,
arbitration or settlement and such reimbursement shall occur as soon as
practicable but not later than two and one-half months after the dispute is
settled or resolved in Executive’s favor.
 
17.          INDEMNIFICATION.
 
The Employers shall provide Executive (including her heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and her
heirs, executors and administrators) to the fullest extent permitted under
Massachusetts law against all expenses and liabilities reasonably incurred by
her in connection with or arising out of any action, suit or proceeding in which
she may be involved by reason of her having been a director or officer of the
Employers (whether or not she continues to be a director or officer at the time
of incurring such expenses or liabilities); such expenses and liabilities to
include, but not to be limited to, judgments, court costs and attorneys’ fees
and the costs of reasonable settlements.
 
18.          SUCCESSOR TO THE EMPLOYERS.
 
The Employers shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Employers, to expressly and
unconditionally assume and agree to perform the Employers’ obligations under
this Agreement in the same manner and to the same extent that the Employers
would be required to perform such obligations if no such succession or
assignment had taken place.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SIGNATURES
 
IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized officers, and Executive has signed this
Agreement, on the 30th day of December, 2008.
 
ATTEST:
 
BERKSHIRE HILLS BANCORP, INC.
       
/s/ Wm. Gordon Prescott
 
By:
/s/ Michael P. Daly
Wm. Gordon Prescott,
   
Michael P. Daly, President and CEO
Vice President and General Counsel
             
ATTEST:
 
BERKSHIRE BANK
       
/s/ Wm. Gordon Prescott
 
By:
/s/ Michael P. Daly
Wm. Gordon Prescott,
   
Michael P. Daly, President and CEO
Vice President and General Counsel
             
WITNESS:
 
EXECUTIVE
       
/s/ Rose Glaszcz
 
By:
/s/ Linda A. Johnston
Rose Glaszcz, Witness
   
Linda A. Johnston

 
 
- 9 -

--------------------------------------------------------------------------------

 
 